Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page1 1ofof9 9




                                                                        Monthly Operating Report
                                                                        ACCRUAL BASIS
     CASE NAME:           Highland Capital Management

     CASE NUMBER:         19-34054

     JUDGE: Stacey Jernigan


                          UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                             REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                      July        2020
                                                 MONTH        YEAR



     IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
     PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
     (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
     TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
     DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
     INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


     RESPONSIBLE PARTY:

                                                           Chief Restructuring Officer/ Chief Executive Officer
     ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                     TITLE

     James Seery
     PRINTED NAME OF RESPONSIBLE PARTY                                            DATE



     PREPARER:

                                                           Chief Financial Officer
     ORIGINAL SIGNATURE OF PREPARER                                               TITLE

     Frank Waterhouse                                      8.31.20
     PRINTED NAME OF PREPARER                                                     DATE




                                                                                                      SE28
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page2 2ofof9 9



                                                                                                                                  Monthly Operating Report
                                                                                                                                                  ACCRUAL BASIS-1

             CASE NAME:                                                                  Highland Capital Management, LP


             CASE NUMBER:                                                                19-12239-CSS


           Comparative Balance Sheet
          (in thousands)



                                                                                              10/15/2019              12/31/2019 (6)              7/31/2020 (6)

             Assets

                                 Cash and cash equivalents                                            2,529                    9,501                      9,824
                                                            (3)
                                 Investments, at fair value                                        232,620                  232,820                     116,841
                                 Equity method investees (3)                                       161,819                  183,529                      99,748
                                 Management and incentive fee receivable                             2,579                    1,929                       3,714
                                 Fixed assets, net                                                   3,754                    3,521                       2,977
                                                     (1)
                                 Due from affiliates                                               151,901                  146,245                     148,633
                                 Reserve against notes recievable                                                           (57,963)                    (57,963)
                                 Other assets                                                       11,311                   11,493                      15,332
             Total assets                                                                 $        566,513           $      531,076           $         339,106



             Liabilities and Partners' Capital

                                                                  (4)
                                 Pre-petition accounts payable                                        1,176                    1,141                      1,051
                                 Post-petition accounts payable (4)                                     -                      2,042                        670
                                 Secured debt:
                                       Frontier                                                      5,195                    5,195                       5,195
                                       Jefferies                                                    30,328                   30,020                         -
                                                                        (4)
                                 Accrued expenses and other liabilities                             59,203                   63,275                      61,416
                                                                        (5)
                                 Accrued re-organization related fees                                   -                      5,547                      6,561
                                                 (2)
                                 Claim accrual                                                      73,997                   73,997                      73,997
                                 Partners' capital                                                 396,614                  349,857                     190,217
             Total liabilities and partners' capital                                      $        566,513           $      531,076           $         339,106




                           (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                                 reserved against ($58M reserve). Fair value has not been determined with respect to any of the notes.
                           (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                                 interest has been accrued beyond petition date.
                           (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                                 readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                                 not been updated as of period end as statements are generally available on a one-month lag.
                           (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                                 recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
                                 estimates for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts
                                 include both pre-petition and post-petition liabilities.
                           (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                                 incurred to date.
                           (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                                 the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1796-28
                            1014 Filed
                                   Filed09/01/20
                                         01/22/21 Entered
                                                   Entered09/01/20
                                                           01/22/2110:47:24
                                                                    16:43:17 Page
                                                                              Page3 3ofof9 9


                                                                                                                                                                                                      Monthly Operating Report
                                                                                                                                                                                                                      ACCRUAL BASIS-2
                                CASE NAME:                             Highland Capital Management, LP

                                CASE NUMBER:                           19-12239-CSS

Income Statement1
(in thousands)
                                                                                                                                                                       (4)                      (4)                           (4)
                                                                                                                   Date         Filing to Year Ended                         Month ended                     Filing to date
                                                                                                            10/16/19 - 10/31/19           2019                                 7/31/2020
                                Revenue:
                                 Management fees                                                                                975                          4,528                            1,405                       16,611
                                 Shared services fees                                                                           283                          1,588                              721                        6,000
                                 Other income                                                                                    99                          1,582                               41                        4,624

                                     Total operating revenue                                                                  1,357                          7,697                           2,167                        27,234

                                Operating expenses:
                                 Compensation and benefits                                                                      997                          1,498                            1,686                       12,221
                                 Professional services                                                                          256                             64                              257                        1,589
                                 Investment research and consulting                                                               10                           266                                 5                         714
                                 Marketing and advertising expense                                                              -                              370                                30                         452
                                 Depreciation expense                                                                             82                           244                                78                         786
                                 Bad debt expense reserve                                                                          -                         8,410                              -                          8,410
                                 Other operating expenses                                                                       201                          1,265                              376                        4,106

                                     Total operating expenses                                                                 1,545                         12,118                           2,432                        28,278

                                Operating income/(loss)                                                                        (188)                        (4,421)                            (265)                      (1,044)

                                Other income/expense:
                                 Interest income                                                                                250                          1,230                              497                        4,630
                                 Interest expense                                                                              (107)                          (286)                             121                         (632)
                                 Reserve against notes receivable                                                                 -                        (57,963)                               -                      (57,963)
                                 Re-org related expenses (2)                                                                       -                        (5,547)                          (1,760)                     (23,708)
                                 Independent director fees                                                                         -                           -                               (495)                      (1,617)
                                 Other income/expense                                                                             32                             32                             (31)                        (132)
                                     Total other income/expense                                                                 175                        (62,534)                         (1,668)                      (79,422)


                                  Net realized gains/(losses) on investments                                                    339                             618                            (763)                     (28,562)
                                                                                         (3)
                                  Net change in unrealized gains/(losses) of investments                                      2,654                            (955)                         (3,073)                     (33,957)

                                                                                                                              2,993                           (337)                         (3,835)                      (62,519)
                                                                                                      (3)
                                Net earnings/(losses) from equity method investees                                               (20)                       14,918                           (3,166)                     (69,030)

                                     Net income/(loss)                                                      $                 2,959        $               (52,374)          $              (8,934)         $          (212,014)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but
not yet received invoices.
(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.

(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a
NAV statement have not been updated as of period end as statements are generally available on a one-month lag.
(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page4 4ofof9 9



                                                                                                      Monthly Operating Report
                                                                                                                 ACCRUAL BASIS-3A
 CASE NAME:                     Highland Capital Management

 CASE NUMBER:                   19-34054



                                                                            FILING TO YEAR END
 CASH RECEIPTS AND DISBURSEMENTS                                                    2019                  QUARTER            QUARTER            JULY
 1. CASH - BEGINNING OF MONTH                                               $             2,554,230   $      9,501,409   $     12,532,467   $   14,993,872
 RECEIPTS FROM OPERATIONS
 2.   OTHER OPERATING RECEIPTS                                              $             1,862,757   $      1,379,338   $      2,983,221   $     758,938
 3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                              $             3,156,742   $      7,555,297   $      6,179,437   $    1,298,474
 COLLECTION OF ACCOUNTS RECEIVABLE
 4    PREPETITION                                                           $             3,593,108   $        76,569    $          3,727   $            -
 5    POSTPETITION 1                                                        $                    -    $            -     $            -     $            -
 6  TOTAL OPERATING RECEIPTS                                                $             8,612,608   $      9,011,204   $      9,166,385   $    2,057,412
 NON-OPERATING RECEIPTS
    THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
 7                                                                          $               423,468   $     18,992,786   $       797,571    $            -
 8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                           $             1,338,069   $       477,479    $        74,376    $          1,772
 9    OTHER (ATTACH LIST)                                                   $             3,390,286   $      1,407,103   $     10,010,000   $    3,750,000
 10   TOTAL NON-OPERATING RECEIPTS                                          $             5,151,822   $     20,877,369   $     10,881,947   $    3,751,772
 11   TOTAL RECEIPTS                                                        $            13,764,430   $     29,888,573   $     20,048,331   $    5,809,183
 12 TOTAL CASH AVAILABLE                                                                                                                    $   20,803,055
 OPERATING DISBURSEMENTS
 13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                              $             3,776,446   $      8,825,042   $      4,886,314   $    2,243,199
 14   SINGAPORE SERVICE FEES                                                $                95,118   $        58,129    $          2,965   $            -
 15   HCM LATIN AMERICA                                                     $               200,000   $       100,000    $            -     $            -
 16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                              $             1,426,987   $      7,812,469   $      3,087,163   $     979,631
 17   UTILITIES                                                             $                    -    $            -     $            -     $            -
 18   INSURANCE                                                             $                    -    $       533,940    $       376,376    $            -
 19   INVENTORY PURCHASES                                                   $                    -    $            -     $            -     $            -
 20   VEHICLE EXPENSES                                                      $                    -    $            -     $            -     $            -
 21   TRAVEL                                                                $                    -    $            -     $            -     $            -
 22   ENTERTAINMENT                                                         $                    -    $            -     $            -     $            -
 23   REPAIRS & MAINTENANCE                                                 $                    -    $            -     $            -     $            -
 24   SUPPLIES                                                              $                    -    $            -     $            -     $            -
 25   ADVERTISING                                                           $                    -    $            -     $            -     $            -
 26   OTHER (ATTACH LIST)                                                   $             1,318,700   $      3,283,898   $      3,195,054   $    1,254,939
 27 TOTAL OPERATING DISBURSEMENTS                                           $             6,817,251   $     20,613,478   $     11,547,870   $    4,477,770
 REORGANIZATION EXPENSES
 28   PROFESSIONAL FEES                                                     $                    -    $      5,460,546   $      5,572,032   $    5,959,765
 29   U.S. TRUSTEE FEES                                                     $                    -    $        68,173    $       167,025    $           505
 30   OTHER (ATTACH LIST)                                                   $                    -    $        715,317   $        300,000   $      541,289
 31   TOTAL REORGANIZATION EXPENSES                                         $                    -    $      6,244,037   $      6,039,057   $    6,501,559
 32   TOTAL DISBURSEMENTS                                                   $             6,817,251   $     26,857,515   $     17,586,927   $   10,979,329
 33   NET CASH FLOW                                                         $             6,947,179   $      3,031,058   $      2,461,404   $   (5,170,145)
 34   CASH - END OF MONTH                                                   $             9,501,409   $     12,532,467   $     14,993,872   $    9,823,726

 1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page5 5ofof9 9


                                                                                                         Monthly Operating Report
                                                                                                                     ACCRUAL BASIS-3B
         CASE NAME:    Highland Capital Management

         CASE NUMBER: 19-34054

         NON-OPERATING RECEIPTS - OTHER

                                    Date             Amount        Type
                                 7/29/2020            3,750,000.00 Highland Multi Strategy Credit Fund post-petition loan receipt


         OPERATING DISBURSMENTS - OTHER

                                    Date             Amount            Vendor
                                 7/1/2020                  170,277    Crescent TC Investors LP
                                 7/2/2020                   18,042    Siepe Software, LLC
                                 7/2/2020                    2,977    Open Text Inc.
                                 7/2/2020                    2,376    Nitro Software, Inc.
                                 7/2/2020                    2,216    Options Price Reporting Authority
                                 7/2/2020                    2,025    Crescent Research
                                 7/2/2020                      863    Verity Group
                                 7/2/2020                      600    Action Shred of Texas
                                 7/2/2020                      354    PCA-VALET, INC
                                 7/2/2020                      307    UPS Supply Chain Solutions
                                 7/2/2020                      192    Canteen Vending Services
                                 7/2/2020                       30    CHASE COURIERS, INC
                                 7/2/2020                   18,284    Ace Parking Management Inc.
                                 7/1/2020                   31,641    Third Party Consultant
                                 7/1/2020                   18,236    Bloomberg Finance LP
                                 7/2/2020                    7,000    EPC Group
                                 7/2/2020                   23,384    John Hancock U.S.A.
                                 7/2/2020                  160,139    Siepe Services LLC
                                 7/3/2020                      336    ATT
                                 7/3/2020                      532    DirecTV
                                 7/10/2020                  70,400    Intex Solutions, Inc.
                                 7/10/2020                     104    UPS Supply Chain Solutions
                                 7/10/2020                   5,885    ABM
                                 7/10/2020                   1,248    ProStar Services, Inc
                                 7/10/2020                     915    Canteen Vending Services
                                 7/10/2020                   9,592    Hedgeye Risk Mgmt, LLC
                                 7/10/2020                  11,888    Flexential Colorado Corp.
                                 7/7/2020                   20,658    CDW Direct LLC
                                 7/10/2020                   2,787    ,Level 3 Communic
                                 7/10/2020                   3,574    ATT
                                 7/10/2020                   8,304    Third Party Consultant
                                 7/10/2020                  23,920    Lantana Communications Corporation
                                 7/10/2020                  25,690    HE Asante
                                 7/10/2020                      50    Arizona Department of Revenue
                                 7/10/2020                      50    Arizona Department of Revenue
                                 7/10/2020                      50    Arizona Department of Revenue
                                 7/10/2020                     651    Department of Treasury- Internal Revenue Service
                                 7/13/2020                  35,416    Trend Macrolytics LLC
                                 7/14/2020                     500    Pitney Bowes- Purchase Power
                                 7/16/2020                     500    Pitney Bowes- Purchase Power
                                 7/17/2020                     695    CDW Direct
                                 7/17/2020                   8,960    GRUBHUB for Work
                                 7/14/2020                 215,000    State Comptroller of Texas
                                 7/17/2020                     941    AT&t
                                 7/17/2020                   2,082    Zayo
                                 7/17/2020                  14,964    PWC Singapore
                                 7/25/2020                     320    PACER Service Center
                                 7/21/2020                   6,060    ATT
                                 7/22/2020                     441    ATT
                                 7/22/2020                     786    XEROX CORP.
                                 7/24/2020                  22,390    Compass Group USA dba Canteen
                                 7/31/2020                  22,500    SNI Companies
                                 7/31/2020                   1,043    DTCC ITP LLC
                                 7/31/2020                   1,692    Oracle America, Inc.
                                 7/31/2020                   4,308    Third Party Consultant
                                 7/31/2020                   6,371    Level 3 Communic
                                 7/31/2020                   8,700    Intralinks Inc
                                 7/31/2020                   9,535    Hedgeye Risk Mgmt, LLC
                                 7/31/2020                  12,643    Third Party Consultant
                                 7/31/2020                  18,042    Siepe Software LLC
                                 7/31/2020                  26,543    REFINITIV US LLC
                                 7/31/2020                  31,694    Willis Towers Watson Insurance Svcs
                                 7/31/2020                 157,238    Siepe Services LLC
                                                         1,254,939

         REORGANIZATION EXPENSES - OTHER

                                    Date             Amount            Description
                                 7/1/2020                    35,591   J.P. Seery & Co. LLC
                                 7/1/2020                    35,591   Nelms and Associates
                                 7/1/2020                    35,591   Dubel & Associates, L.L.C.
                                 7/17/2020                  434,516   J.P. Seery & Co. LLC
                                                            541,289
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page6 6ofof9 9



                                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-4
  CASE NAME:                               Highland Capital Management

  CASE NUMBER:                             19-34054


  MGMT FEE RECEIVABLE AGING 2                                           April '3               May '3                     June '3                  July '3
  1.       0-30                                                   $       2,583,565              $1,839,132                  $1,813,292              $2,163,766
  2.       31-60                                                                                                             $1,163,000              $1,550,667
  3.       61-90
  4.       91+
  5.       TOTAL MGMT FEE RECEIVABLE                              $       2,583,565    $             1,839,132   $             2,976,292              $3,714,432
  6.       AMOUNT CONSIDERED UNCOLLECTIBLE
  7.       MGMT FEE RECEIVABLE (NET)                              $       2,583,565    $             1,839,132   $             2,976,292              $3,714,432


  AGING OF POSTPETITION TAXES AND PAYABLES                                                           MONTH:                           July 2020

                                                   0-30                 31-60                  61-90                       91+
  TAXES PAYABLE                                   DAYS                  DAYS                   DAYS                       DAYS                    TOTAL
  1.  FEDERAL                                                                                                                                                   $0
  2.  STATE                                                                                                                                                     $0
  3.  LOCAL                                                                                                                                                     $0
  4.  OTHER (ATTACH LIST)                                                                                                                                       $0
  5.  TOTAL TAXES PAYABLE                                    $0                  $0                         $0                         $0                       $0

  6.       ACCOUNTS PAYABLE                           $810,035            ($335,873)                    $2,845                  $192,607                   $669,614


  STATUS OF POSTPETITION TAXES 1                                                                     MONTH:                           July 2020

                                                                      BEGINNING               AMOUNT                                             ENDING
                                                                         TAX               WITHHELD AND/                AMOUNT                     TAX
  FEDERAL                                                             LIABILITY             0R ACCRUED                   PAID                   LIABILITY
  1.  WITHHOLDING                                                                                                                                               $0
  2.  FICA-EMPLOYEE                                                                                                                                             $0
  3.  FICA-EMPLOYER                                                                                                                                             $0
  4.  UNEMPLOYMENT                                                                                                                                              $0
  5.  INCOME                                                                                                                                                    $0
  6.  OTHER (ATTACH LIST)                                                                                                                                       $0
  7.  TOTAL FEDERAL TAXES                                                        $0                         $0                         $0                       $0
  STATE AND LOCAL
  8.  WITHHOLDING                                                                                                                                               $0
  9.  SALES                                                                                                                                                     $0
  10. EXCISE                                                                                                                                                    $0
  11. UNEMPLOYMENT                                                                                                                                              $0
  12. REAL PROPERTY                                                               $0                        $0                         $0                       $0
  13. PERSONAL PROPERTY                                                                                                                                         $0
  14. OTHER (ATTACH LIST)                                                                                                                                       $0
  15. TOTAL STATE & LOCAL                                                        $0                         $0                         $0                       $0
  16. TOTAL TAXES                                                                $0                         $0                         $0                       $0

       1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
           withholdings.
       2   Aging based on when management fee is due and payable.
       3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page7 7ofof9 9



                                                                                                                                                                                       Monthly Operating Report
                                                                                                                                                                                                         ACCRUAL BASIS-5
 CASE NAME:                    Highland Capital Management

 CASE NUMBER:                  19-34054


                                                                                            MONTH:                          July                                                                             2020
 BANK RECONCILIATIONS
                                                               Account #1             Account #2               Account #3               Account #4             Account #5                Account #6
 A.      BANK:                                               East West Bank         East West Bank            Maxim Group              Jefferies LLC            Nexbank                East West Bank
 B.      ACCOUNT NUMBER:                                         x4686                  x4693                    x1885                    x0932                  x5891                     x5848                    TOTAL
 C.      PURPOSE (TYPE):                                       Operating              Insurance                Brokerage                Brokerage                 CD                    Prepaid Card
 1.     BALANCE PER BANK STATEMENT 1                   $            9,235,042   $             351,010     $                 30     $                   -   $             137,929   $             100,036     $        9,824,046
 2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                     $              -
 3.     SUBTRACT: OUTSTANDING CHECKS                   $                  320                                                                                                                                $              320
 4.     OTHER RECONCILING ITEMS                                                                                                                                                                              $              -
 5.     MONTH END BALANCE PER BOOKS                    $            9,234,721   $               351,010   $                 30     $                   -   $             137,929   $               100,036   $        9,823,726
 6.     NUMBER OF LAST CHECK WRITTEN                            100508                   n/a                      n/a                      n/a                    n/a                       n/a



 INVESTMENT ACCOUNTS

                                                               DATE OF                TYPE OF                 PURCHASE                                                                                           CURRENT
 BANK, ACCOUNT NAME & NUMBER                                  PURCHASE              INSTRUMENT                  PRICE                                                                                             VALUE
 7.
 8.
 9.
 10.
 11.                 TOTAL INVESTMENTS                                                                                      $0                                                                                              $0


 CASH

 12.                           CURRENCY ON HAND                                                                                                                                                                             $0

 13.                           TOTAL CASH - END OF MONTH                                                                                                                                                             $9,823,726

 1      Account x6342 is now closed.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page8 8ofof9 9



                                                                                                                                                 Monthly Operating Report
                                                                                                                                                                ACCRUAL BASIS-6
 CASE NAME:                                                 Highland Capital Management

 CASE NUMBER:                                               19-34054


                                                                                                                                     MONTH:                      July 2020

 PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                      INSIDERS
                                                                         TYPE OF                   AMOUNT                TOTAL PAID
               NAME                                                     PAYMENT                     PAID                POST PETITION
 1        Frank Waterhouse                                  Salary                                       $45,833                     $293,750
 2        Frank Waterhouse                                  Expense Reimbursement                           $380                        $4,654
 3        Scott Ellington                                   Salary                                       $37,500                     $356,250
 4        Scott Ellington                                   Expense Reimbursement                           $180                        $5,249
 5        James Dondero                                     Salary                                             $0                    $129,972
 6        James Dondero                                     Expense Reimbursement 1                            $0                      $16,918
 7        Thomas Surgent                                    Salary                                       $33,333                     $316,667
 8        Thomas Surgent                                    Expense Reimbursement                           $543                        $3,542
 9        Trey Parker                                       Salary                                             $0                    $131,250
 10 Trey Parker                                   Expense Reimbursement                                       $0                        $6,212
                                TOTAL PAYMENTS TO INSIDERS                                              $117,769                    $1,264,463

          The total amount of reimbursements during the reporting month also included $9,749 for use of the credit card by the Debtor for office related expenses such as marketing,
      1
          vending supplies, IT serrvices and research.



                                                                                  PROFESSIONALS 2
                                                                          DATE                                                                                             TOTAL
                                                                       OF MONTHLY           AMOUNT                          AMOUNT                 TOTAL PAID            INCURRED
                  NAME                                               FEE APPLICATION       APPROVED                          PAID                   TO DATE              & UNPAID
 1. Kurtzman Carson Consultants LLC                                                                     $192,432                     $192,432             $450,836              $39,720
 2. Sidley Austin LLP                                                                                 $1,282,010                    $1,282,010           $4,493,224            $937,766
 3. Young Conaway Stargatt & Taylor LLP                                                                                                                   $281,156                     $0
 4. FTI Consulting, Inc.                                                                              989,136.65                    989,136.65         2,755,753.64            $933,584
 5. Pachulski Stang Ziehl & Jones LLP                                                               2,782,984.84                  2,782,984.84         6,493,655.63          $1,205,399
 6        Hayward & Associates PLLC                                                                      $56,978                       $56,978            $195,676              $41,158
 7        Development Specialists, Inc.                                                               491,437.83                    491,437.83         2,355,442.73            $249,391
 8        Foley & Lardner LLP                                                                          48,829.40                     48,829.40           495,785.92            $130,589
 9        Mercer (US) Inc.                                                                            115,956.33                    115,956.33          115,956.33                   $0
          TOTAL PAYMENTS TO PROFESSIONALS                                                                                           $5,959,765         $17,637,486           $3,537,606

      2 Does not include payments to ordinary course professionals.

 POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
 PROTECTION PAYMENTS

                                                                                                 SCHEDULED                 AMOUNTS
                                                                                                  MONTHLY                    PAID                    TOTAL
                                                                                                 PAYMENTS                   DURING                   UNPAID
                                      NAME OF CREDITOR                                              DUE                     MONTH                 POSTPETITION
 1. Crescent TC Investors LP (rent portion only)                                                         130,364                      130,364                   -
 2.
 3.
 4.
 5.
 6. TOTAL                                                                                                130,364                     $130,364                    $0
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-28
                         1014 Filed
                                Filed09/01/20
                                      01/22/21 Entered
                                                Entered09/01/20
                                                        01/22/2110:47:24
                                                                 16:43:17 Page
                                                                           Page9 9ofof9 9




                                                                                                   Monthly Operating Report
                                                                                                                  ACCRUAL BASIS-7
   CASE NAME:                    Highland Capital Management


   CASE NUMBER:                  19-34054

                                                                                           MONTH:                 July 2020

   QUESTIONNAIRE

                                                                                                            YES                NO
   1.       HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                x
            THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
   2.       HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                x
            OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
   3.       ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                             x
            LOANS) DUE FROM RELATED PARTIES?
   4.       HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                                x
            THIS REPORTING PERIOD?
   5.       HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                x
            DEBTOR FROM ANY PARTY?
   6.       ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                        x
   7.       ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                x
            PAST DUE?
   8.       ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                    x
   9.       ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                          x
   10.      ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                x
            DELINQUENT?
   11.      HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                x
            REPORTING PERIOD?
   12.      ARE ANY WAGE PAYMENTS PAST DUE?                                                                                     x

   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
   EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

        3   Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
            further discussion.



   INSURANCE
                                                                                                            YES                NO
   1.       ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                             x
            NECESSARY INSURANCE COVERAGES IN EFFECT?
   2.       ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                           x
   3.       PLEASE ITEMIZE POLICIES BELOW.


   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
   CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
   BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                           INSTALLMENT PAYMENTS
               TYPE OF                                                                                      PAYMENT AMOUNT
               POLICY                     CARRIER                      PERIOD COVERED                         & FREQUENCY
